The plaintiff in error, hereinafter called defendant, was convicted in the county court of Noble county of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
At the time charged, certain officers with a search warrant went to the residence of defendant, which was also a rooming house, made a search, and found four half-gallon jars of whisky concealed in a washbench upon which a tub of wash water was sitting. Defendant was a married woman, but at the time her husband had been incarcerated in the jail for some 10 days. She denied possession or knowledge of the whisky.
It is argued there is not sufficient proof of defendant's possession, but that the presumption is that the whisky was in the possession of her husband. The title of the real estate was in the wife, and they operated the rooming house together. While living together, there is *Page 98 
no presumption either one was in possession to the exclusion of the other. Section 1516, Comp. St. 1921, has no application in this case. The concealment of the whisky in the place where it was found and the fact that a tub of water was sitting on top of the loose board concealing it fully justified the jury in finding defendant had the possession. We see no reason to disturb the verdict of the jury.
The case is affirmed.
CHAPPELL, J., concurs. DAVENPORT, P. J., absent, not participating.